PCIJ_A_24_FreeZonesUpperSavoyGex-SecondPhase_FRA_CHE_1930-12-06_ORD_01_SE_00_EN.txt. PUBLICATIONS DE LA COUR PERMANENTE DE JUSTICE
INTERNATIONALE

SÉRIE A — N° 24

RECUEIL DES ARRETS

AFFAIRE DES ZONES FRANCHES DE LA
HAUTE-SAVOIE ET DU PAYS DE GEX
(DEUXIEME PHASE)

ORDONNANCE DU 6 DÉCEMBRE 1930

 

 

PUBLICATIONS OF THE PERMANENT COURT
OF INTERNATIONAL’ JUSTICE

SERIES A.—No. 24

COLLECTION OF JUDGMENTS

CASE OF THE FREE ZONES
OF UPPER SAVOY
AND THE DISTRICT OF GEX
(SECOND PHASE)

ORDER OF DECEMBER 6th, 1930

LEYDEN
A. W. SIJTHOFF’S
PUBLISHING COMPANY
1930

LEYDE
SOCIÉTÉ D’EDITIONS
A. W. SIJTHOFF
1930

 
ORDER
MADE ON DECEMBER 6th, 1930.

NINETEENTH (EXTRAORDINARY) SESSION.

Before :

MM. ANZILOTTI, President,
LODER,
NYHOLM,

ALTAMIRA,
Opa, Judges,
HUBER,

Sir CEciz Hurst,

M. KELLOGG,

MM. YOVANOVITCH,
BEICHMANN, Deputy- Judges,
NEGULESCO,

M. DREYFUS, Judge ad hoc.

CASE OF THE FREE ZONES OF UPPER SAVOY
AND THE DISTRICT OF GEX

(SECOND PHASE).
THE PERMANENT COURT OF INTERNATIONAL JUSTICE,

Composed as above,
After deliberation,

1930.

: December 6th. ~

File E.c. XVI.
Docket XIX. 1.

Having regard to Articles 48, 54, and 58 to 60 of the

Statute of the Court,

Whereas by a Special Agreement dated October 30th, 1924,
ratified on March z21st, 1928, and duly notified to the
Registrar of the Court on March 20th, 1928, the President of
the French Republic and the Swiss Federal Council, “whereas
France and Switzerland have been unable to agree in regard
to the interpretation to be placed on Article 435, paragraph 2,
FREE ZONES.—ORDER OF COURT (DECEMBER 6th, 1930) 5

of the Treaty of Versailles, with its Annexes, and as it has
proved to be impossible to effect the agreement provided for
therein by direct negotiations, have decided to resort to
arbitration in order to obtain this interpretation and for the
settlement of all the questions involved in the execution of
paragraph 2 of Article 435 of the Treaty of Versailles” ;

Whereas, under Article I, paragraph x, of the aforesaid
Special Agreement, ‘it shall rest with the Permanent Court of
International Justice to decide whether, as between France
and Switzerland, Article 435, paragraph 2, of the Treaty of
Versailles, with its Annexes, has abrogated or has for its
object the abrogation of the provisions of the Protocol of
the Conference of Paris of November 3rd, 1815, of the
Treaty of Paris of November 20th, 1815, of the Treaty of
Turin of March r6th, 1816, and of the Manifesto of the
Sardinian Court of Accounts of September gth, 1829, regarding
the customs and economic régime of the free zones of Upper
Savoy and the Pays de Gex, having regard to all facts
anterior to the Treaty of Versailles, such as the establishment
of the Federal customs in 1849, which are considered relevant —
by the Court” ; .

Whereas, under paragraph 2 of the same article of the
Special Agreement, “the High Contracting Parties agree that
the Court, as soon as it has concluded its deliberation on
this question, and before pronouncing any decision, shall
accord to the two Parties a reasonable time to settle
between themselves the new régime to be applied in those
districts, under such conditions as they may consider expe-
dient, as provided in Article 435, paragraph 2, of the said
Treaty”; ‘

Whereas, under Article 2, paragraph 1, of the Special
Agreement, ‘‘failing the conclusion and ratification of a
convention between the two Parties within the time specified,
the Court shall, by means of a single judgment rendered in
accordance with Article 58 of the Court’s Statute, pronounce
its decision in regard to the question formulated in Article 1
and settle for a period to be fixed by it and having regard to
present conditions, all the questions involved in the execution
of paragraph 2 of Article 435 of the Treaty of Versailles” ;
FREE ZONES.—ORDER OF COURT (DECEMBER 6th, 1930) 6

Whereas, according to the terms of the. notes interpreting
the Special Agreement exchanged on October 30th, 1924,
between the French Minister for Foreign Affairs and the
Swiss Minister in France, “no objection shall be raised on
either side to the communication by the Court to the Agents
of the two Parties, unofficially and in each other’s presence, of
any indications which may appear desirable as to the result
of the deliberation upon the question formulated in Article x

. of the Arbitration Convention” ;

Whereas, by the recitals of an Order made on August roth,

1929, the Permanent Court of International Justice informed
the Parties of the result of its deliberation upon the question
formulated in Article 1, paragraph 1, of the Special Agreement
and granted them a period expiring on May Ist, 1930, to
settle between themselves the new régime to be applied in
the districts referred to in Article 435, paragraph 2, of the
Treaty of Versailles ;
_ Whereas the Court, having been notified by a letter from the
Swiss Federal Council, dated March 20th, 1930, that it did
not seem possible to arrive at a settlement of the case within
the time thus granted, and the French Government, for its
part, having announced on April 29th, 1930, that it had
proved impossible to. conclude an agreement between the two
Governments, the procedure provided for in Articles 2 and 4
of the Special Agreement has had to take its course ;

Whereas, by an Order made on May 3rd, 1930, the Presi-
dent of the Permanent Court of International Justice decided
to grant the Government of the French Republic and the
Government of the Swiss Confederation a period of time
expiring on Thursday, July 31st, 1030, for the production by
the Parties of all documents, proposals and observations which
they might see fit to submit to the Court for the purposes
of the settlement by it of all the questions involved by the
execution of paragraph 2 of Article 435 of the Treaty of
Versailles, and a further period of time expiring on Tuesday,
September 30th, 1930, to enable each Party to reply in writing
to the documents, proposals and observations submitted by
the other Party ;

Whereas the Government of the French Republic has not
filed any submissions in this phase of the proceedings ;
FREE ZONES.—ORDER OF COURT (DECEMBER 6th, 1930) 7

As on the other hand, in the ‘Documents, Proposal and
Observations submitted on behalf of the Swiss Government”,
the Court is asked: |

“By a single judgment rendered in conformity with Article 58
of the Court’s Statute:

1. To pronounce its decision on the question formulated in
Article 1, paragraph 1, of the Special Agreement of October 30th,
1924, and to adjudge

(a) that, as between Switzerland and France, Article 435,
paragraph 2, of the Treaty of Versailles, with its annexes,
has not abrogated the provisions of the Protocol of the Con-
ference of Paris of November 3rd, 1815, of the Treaty of
Paris of November 2oth, 1815, of the Treaty of Turin of
March 16th, 1816, and of the Manifesto of the Sardinian Court
of Accounts of September goth, 1820, regarding the customs
and economic régime of the free zones of Upper Savoy and
the District of Gex ;

(b) that furthermore, as between Switzerland and France,
Article 435, paragraph 2, of the Treaty of Versailles, with
. its annexes, is not intended necessarily to lead to the abroga-
tion of the aforesaid provisions, in the sense that it does
not compel Switzerland to accept, as the only possible basis
for the future settlement, the abolition of the free zones.

2. To settle in accordance with the proposal submitted by
the Swiss Government and having regard to the terms of
the second paragraph of Article 2 of the Special Agreement
of October 30th, 1924, all the questions involved by the
execution of paragraph 2 of Article 435 of the Treaty of
Versailles”’ ;

Whereas, by a letter dated October 11th, 1930, addressed
to the Registrar of the Court and duly communicated to the
Agent of the French Government, the Agent of the Swiss
Government has filed ‘‘alternative submissions” to the following
effect :

“May it please the Court, if the Court does not deem it
possible to render de plano the judgment contemplated by
Article 2 of the Special Agreement :

I.

To declare the French proposal incompatible with the rights
of Switzerland and to disregard it;
FREE ZONES.—ORDER OF COURT (DECEMBER 6th, 1930) 8
IT.

To order an expert enquiry.

(1) To organize this enquiry on lines similar to those laid
down in the Order made by the Court on September 13th,
1928, in the case of the Chorzéw Factory.

(2) To put the following question to the experts:

‘Taking it for. granted that the French customs cordon
will be placed on the line indicated in the Swiss proposal,
does that proposal regulate the relations between Switzer-
land and the French regions concerned in a manner calcu-
lated to satisfy the legitimate interests of the inhabitants
as those interests were before 1923 ?’ ”

Whereas, at the sitting on October 23rd, 1930, after a
statement by the President that, owing to the inability of
three members to attend, the Court could not sit as com-
posed in 1929 when it dealt with the first phase of the case,
the Agents of the two Parties made the following declarations,
which were duly placed on record:

The Agent of the Government of the French Republic :

“On behalf of the French Government, J declare that this
Government agrees to the continuation of the proceedings
in view of the fact that, according to its view, the solution
of the question now to be argued is independent of the solu-
tion to be given to the question argued in the first phase
of the proceedings” ;

The Agent of the Swiss Federal Government :

“The Swiss Government agrees to the proceedings being
continued purely and simply as though the composition of
the Court had not altered since the summer of 1920.

The Swiss Government for the rest maintains the view set
forth in its Observations and in its Reply, more especially
as regards the interdependence existing between the first judi-
cial phase of the case and the present phase. It holds, more-
over, that the question argued in the first phase of the
proceedings has been decided” ;

Having regard to the “Observations and Proposal submitted
on behalf of the French Government”, the “Documents, Proposal
and Observations submitted on behalf of the Swiss Govern-
ment”, the “Reply submitted on behalf of the Government of
FREE ZONES.—ORDER OF COURT (DECEMBER 6th, 1930) 9

the French Republic to the Documents, Proposal and Observa-
tions submitted on behalf of the Swiss Government” and
the “Reply of the Swiss Government to the Observations,
Proposal and Documents submitted on behalf of the Govern-
ment of the French Republic”, as also to the documents
annexed to the foregoing, duly filed by the Parties on
July 31st and September 30th, 1930;

' Having regard also to the documents filed by the Parties
in the course of the oral proceedings ;

Having duly heard the oral arguments presented by
M° Paul-Boncour and M. Logoz, and the replies made by
M° Paul-Boncour, M. Basdevant and M. Logoz on October 23rd,
24th, 25th, 27th, 28th, 2oth and 31st, and November Ist,
3rd and 4th, 1930; having also heard the statements of
M. Basdevant and M. Logoz concerning the interpretation to be
placed on Article 2, paragraph 2, of the Special Agreement, made
by them at the request of the Court on November 24th, 1930,

Makes the following Order :

Whereas under Article 2, paragraph 1, of the Special Agree-
ment, it rests with the Court, by means of a single judgment
delivered in conformity with Article 58 of the Statute, to
pronounce its decision on the question formulated in Article x
of the aforesaid Special Agreement and to settle, for a
period to be fixed by it and having regard to present condi-
tions, all the questions involved by the execution of paragraph 2
of Article 435 of the Treaty of Versailles ;

Whereas in its deliberation on the questions formulated in
Article I, paragraph I, of the Special Agreement, the Court
came to the conclusion that, as between France and Switzer-
land, Article 435, paragraph 2, of the Treaty of Versailles,
with its annexes, had not abrogated the provisions of the
Protocol of the Conference of Paris of November 3rd, 1815, of
the Treaty of Paris of November 2oth, 1815, of the Treaty
of Turin of March 16th, 1816, and of the Manifesto of the
Sardinian Court of Accounts of September oth, 1820, regarding
the customs and economic régime of the free zones of Upper
Savoy and the District of Gex, and also that it was
not intended necessarily to lead to the abrogation of these
FREE ZONES.—ORDER OF COURT (DECEMBER 6th, 1930) 10

provisions ; whereas the conclusions of this deliberation, based on
the interpretation of Article 435, paragraph 2, of the Treaty
of Versailles, with its annexes, and on the existence of a
right on the part of Switzerland to the free zones in virtue
of the aforesaid provisions, have been confirmed by the Court
as at present composed and must be regarded as established
for the purposes of the continuation of the proceedings ;
as, in the course of the present phase of the case, the French
Government has not argued that the old provisions have
lapsed as a result of the change in conditions ;

Whereas, accordingly, the conclusions of the Court’s deliber-
ation must serve as a basis for the settlement contemplated
by paragraph I of Article 2 of the Special Agreement ; as,
moreover, even assuming that it were not incompatible with
the Court’s Statute for the Parties to give the Court power to
prescribe a settlement disregarding rights recognized by it
and taking into account considerations of pure expediency
only, such power, which would be of an absolutely exceptional
character, could only be derived from a clear and explicit
provision to that effect, which is not to be found in the
Special Agreement ; as, on the other hand, it is hardly conceiv-
able that a single judgment should contain, in the first place
the interpretation of Article 435, paragraph 2, of the Treaty
of Versailles, with its annexes, as between France and Switzer-
land, and then a settlement. of the questions involved by
the execution of that same clause, in so far as the same
States are concerned, which settlement, nevertheless, would
‘disregard or conflict with the interpretation given by the
Court ; as it is likewise impossible to suppose that the Parties
would have desired to be informed, before the negotiations
referred to in Article 1, paragraph 2, of the Special Agreement,
in regard to the points of law indicated in the first paragraph
of that article, if, in the event of the failure of the negotia-
tions, the Court was free to give its judgment on a basis
other than that communicated to the Parties at the conclusion
of its deliberation; and as, furthermore, the whole of the
procedure contemplated by Article 1 of the Special Agreement
and the interpretative notes annexed thereto would cease to
have any object if, for the purposes of the settlement of all
the questions involved by the execution of Article 435, para-
FREE ZONES.—ORDER OF COURT (DECEMBER 6th, 1030) II

graph 2, of the Treaty of Versailles, the interpretation given
by the Court of this clause in the recitals of its Order of 1929
might be disregarded ; .

Whereas, as the Court has already stated in the recitals of
its Order of August roth, 1920, it follows from the indications
afforded by the Preamble to the Special Agreement and by
the history of the negotiations which have taken place between
the Parties with a view to concluding the agreement provided
for by Article 435, paragraph 2, of the Treaty of Versailles—
which negotiations were adduced before the Court in the first
phase of the proceedings—that the real difference of opinion
which had prevented an agreement between the Parties related
to the question whether the régime of the zones might be
abolished without the consent of Switzerland, i.e. whether
Switzerland has a right to the free zones; as it was precisely
this difference of opinion which was submitted to the Court,
and as it is from this standpoint that the Special Agreement
must be construed ;

Whereas, though it is certain that the Parties, being free
to dispose of their rights, might have embodied, in the
negotiations contemplated in Article I, paragraph 2, of the
Special Agreement, and might also in any future negotiations
embody in their agreement any provisions they might desire
and, accordingly, even abolish the régime of the free zones,
it in no way follows that the Court enjoys the same freedom ;
as this freedom, being contrary to the proper function of the
Court, could in any case only be enjoyed by it if such free-
dom resulted from a clear and explicit provision, which is
not to be found in the Special Agreement; as the argument
according to which the settlement to be prescribed by the
Court would take the place of the negotiations between the
two States and, consequently, the Court would enjoy the same
freedom as those States in effecting the settlement, amounts
in reality to assuming as demonstrated the very thing which
has to be demonstrated ;

Whereas, though the settlement to be prescribed by the
Court with regard to all the questions involved by the execu-
tion of paragraph 2 of Article 435 of the Treaty of Versailles,
must respect the rights which Switzerland derives from the
provisions of the treaties of 1815 and other supplementary

2
FREE ZONES.—ORDER OF COURT (DECEMBER 6th, 1930) 12

instruments relating to the free zones, this settlement must also
respect the sovereignty of France over the territories in ques-
tion ; as this sovereignty is complete and unimpaired in so far
as it is not limited by the aforesaid treaties; as no obligation
going beyond these treaties can be imposed on France without
her consent ;

Whereas it is in the light of the foregoing considerations
that the question of the so-called ‘control cordon” (cordon
de surveillance) must be envisaged; as France’s right to have
a police cordon at the political frontier of the zones has
hardly been questioned by the Swiss Government; as, on the
other hand, the latter disputes the right of France to collect
duties and taxes at this frontier, even if these charges are not
duties on the importation or exportation of goods, but are
duties and taxes which are also levied on the same articles
produced or manufactured in France; as such a restriction
does not necessarily follow from the obligation contracted by
France under the provisions of the treaties of 1815 and the
other supplementary instruments relating to the free zones,
and as, in case of doubt; a limitation of sovereignty must be
construed restrictively ; as, though it is certain that France
cannot rely on her own legislation to limit the scope of her
international obligations, it is equally certain that French
fiscal legislation applies in the territory of the free zones as
in any other part of French territory; as a reservation must
be made as regards the case of abuses of a right, an abuse
which however cannot be presumed by the Court ;

Whereas it follows from this principle that the Court cannot
envisage the adoption in its judgment of provisions modifying
the territorial delimitation of the zones, unless the French
Government consents thereto ; as the same applies to Article 3
of the Swiss draft, in so far as it would limit to a greater
degree than is done in the treaties the powers of French
administration in the free zones, or impose on France the
‘ establishment of customs offices at the Geneva-Cornavin station,
or provide that imports from Switzerland into the free zones
would be exempt, not only from all customs duties but also
from any taxes whatsoever ; as, in so far as concerns the last
observation, the same is true with regard to Articles 4, 5 and
10 of the said draft; as similar observations hold good also
FREE ZONES.—ORDER OF COURT (DECEMBER 6th, 1930) 13

with regard to Articles 11, 12 and 13, the provisions of which,
wholly or in part, go beyond the law im force and cannot
therefore become binding between the two States except in
virtue of an agreement concluded between them.

Whereas, by acquiescing in Article 435 of the Treaty of
Versailles, by means of its note of May 5th, 1919, the Swiss
Federal Council, whilst declaring that it did not agree to the
suppression of the free zones, showed itself ready to regulate
in a manner more appropriate to present economic conditions
the terms of the exchange of goods -between the regions
concerned ; as it is in this connection that the Swiss Govern-
ment, in Articles 4 to 8 of its draft and in the annex, proposes,
subject to certain limitations and reservations, to grant
to the natural and manufactured products of the free zones
freedom from import duty into Switzerland; as, practically
speaking, it is therefore in this domain that a settlement may
be sought which, without disregarding the rights of the two
Parties, would bring the zones régime — more into harmony
with present conditions ;

Whereas Article 2, paragraph 2, of the Special Agreement
contains the following :

“Should the judgment contemplate the import of goods
free or at reduced rates through the Federal Customs barrier
or through.the French Customs barrier, regulations for such
importation shall only be made with the consent of the two
Parties”’ ; oe

Whereas this clause clearly contemplated the consent of
both Parties and not only the consent of the Party across
whose customs line importation free of duty or at reduced
rates is to take place; as in the presence of a provision per-
fectly clear in this respect, the Court can only apply such
provision as it stands, even if the results following therefrom
may in some particular hypothesis seem unsatisfactory ;

Whereas, on the other hand, the clause above quoted does
not clearly show whether the consent of the Parties is to be
FREE ZONES.—ORDER OF COURT (DECEMBER 6th, 1930) 14

previous or subsequent to the judgment; for though the
words ‘‘should the judgment contemplate the import...” would
seem to envisage a consent subsequent to the judgment, the
words : cette importation ne pourra être réglée qu'avec Vassentiment
des deux Parties, would seem to envisage regulations to be
prescribed by the Court in its judgment, and, therefore, after
having obtained the consent of the two Parties, the verb
régler in the second paragraph of this article having probably
the same meaning as is to be attributed to it in the first
paragraph ;

Whereas it is hardly possible to suppose that the Parties
intended to adopt a clause which would be incompatible with
the Court’s function; as, accordingly, if it is possible to con-
strue paragraph 2 of Article 2 of the Special Agreement in
such a way as to enable the Court to fulfil its task, whilst
respecting the fundamental conception on which that para-
graph is based, such a construction is the one which must
be preferred ;

Whereas it is certainly incompatible with the character of
the judgments rendered by the Court and with the binding
force attached to them by Articles 59 and 63, paragraph 2, of
its Statute, for the Court to render a judgment which either
of the Parties may render inoperative; as on the other hand
there seems nothing to prevent the Court from embodying
in its judgment an agreement previously concluded between
the Parties; as a “judgment by consent”, though not expressly
provided for by the Statute, is in accordance with the spirit
of that instrument ;

Whereas, at the present time, no agreement between the
Parties exists with regard to importation free of duty or at
reduced rates across the Federal customs line; as the Agent
for the Swiss Government declared at the hearing on Novem-
ber 24th, 1930, that he consented to any provision which the
Court might adopt in this respect, but as the same does not
hold good as regards the Agent for the French Government ;

Whereas, in these conditions, if the Court were now to
render its judgment in accordance with the terms of Article 2,
paragraph 1, of the Special Agreement, it would have to con-
fine itself to answering the legal questions relating to the
FREE ZONES.—ORDER OF COURT (DECEMBER 6th, I930) 15

execution of Article 435, paragraph 2, of the Treaty of Ver-
sailles; as such a solution would not seem desirable having
regard to the important position occupied by exemptions from
import duty in the Swiss draft ; and as, accordingly, it appears
that the Parties should be invited to endeavour to come to an
agreement, within a specified time, regarding importations free
of duty or at reduced rates across the Federal customs line ;
as this seems all the more expedient since the negotiations
provided for by Article 1, paragraph 2, of the Special Agree-
ment never dealt with this matter, owing, in all probability, to
a fundamental difference of opinion regarding the actual basis
on which the Court was to effect the settlement contemplated
by Article 2, paragraph 1, of the Special Agreement, a differ-
ence in regard to which the Court now makes known its
opinion in the recitals of the present Order ;

Whereas fresh negotiations between the Parties seem to the
Court highly desirable from other points of view also, since,
as has already been stated, only an agreement between the
Parties would make it possible to settle the various points
referred to in the Swiss Government’s proposal, the settlement
of which points would, in the opinion of that Government,
be calculated to bring the zones régime more in harmony with
present conditions; as, moreover, practical considerations and
considerations of expediency might suggest to the Parties a settle-
ment covering the whole problem even though departing from
strict law; and although the Court, being a Court of justice,
cannot disregard rights recognized by it, and base its decision
on considerations of pure expediency, nevertheless there is
nothing to prevent it, having regard to the advantages which
a solution of this kind might present, to offer the Parties,
who alone can bring it about, a further opportunity for
- achieving this end;

Whereas, although it is therefore desirable that the Parties
should be granted further time for negotiations, the Court
should not thereby be prevented from fulfilling its task and
giving judgment on the points of law, should the negotiations
fail; as, in fact, if such a meaning were attributed to para-
graph 2 of Article 2 of the Special Agreement and the dispute
were left unsettled, through the failure to agree in regard to
importations free of duty or at reduced rates, this would be
FREE ZONES.—ORDER OF COURT (DECEMBER 6th, 1930) 16

contrary to the intention of the Parties, which doubtless was
to have the dispute settled; as, in fact, paragraph 2 of Article 2
of the Special Agreement only envisages importations free of
duty or at reduced rates as a possibility in connection with
the settlement contemplated by the first paragraph of that

article.
#

* *

Whereas the Parties do not seem to be in agreement with
regard to the “present conditions” of which they should take
account in their negotiations ; as it will be well to eliminate
this difference of opinion and to let them know the result of
the deliberation of the Court on this point ;

Whereas, as between France and Switzerland, both Article 435,
paragraph 2, of the Treaty of Versailles and the note of the
Swiss Government of May 5th, I919, envisage a future
agreement intended to adapt the régime in force to the new
conditions ; as it is only natural to assume that this adapta-
tion must take account of conditions existing at the time of -
the conclusion of such agreement ; as an agreement only taking
account of conditions existing at a previous period would not
be in accordance with the real intention of the Parties; as
however it is to be observed that France cannot adduce as
against Switzerland changes which may be found to have
occurred in the economic conditions of the zones following
upon, and as a result of, the transfer of the customs cordon
to the political frontier in November 1923—which transfer, as
appears from the recitals of the Order of August roth, 1920,
was not in accordance with law; as therefore the “‘present
conditions’ are the conditions which exist, or will exist at
the time of the negotiations to be undertaken between the
Parties, with the exception that changes which may have
occurred since November 1923 and which may be the conse-
quence of the transfer of the French customs barrier to the
political frontier, cannot be adduced.

*
* *

Whereas the two Parties do not seem to be in agreement as
to the so-called zone of Saint-Gingolph, of which the boundaries
FREE ZONES.—ORDER OF COURT (DECEMBER 6th, 1930) 17

were fixed by the Manifesto of the Sardinian Court of
Accounts of September gth, 1829; as, in the recitals of its
Order of August rgth, 1929, the Court, while declaring that
the said Manifesto has not been abrogated, reserved the ques-
tion as to the legal nature of this instrument; as it seems
desirable, in order to facilitate the above negotiations, that
the Court should also indicate its opinion on this question ;

Whereas, by the terms of Article 3 of the Treaty of Turin
of March 16th, 1816, the line of the Sardinian customs was to
pass ‘“.... along the lake to Meilierie, to join up with and
continue along the existing frontier at the post nearest to
Saint-Gingolph” ; as these expressions employed in the Treaty,
being wanting in precision, gave rise to claims on the part of
the Canton of Valais; as this Canton, invoking the provisions
of Article 3 of the said Treaty, demanded that the customs
post established in the village of Saint-Gingolph should be
suppressed, and that the customs line should be withdrawn
from this part of the frontier so as to constitute on this side
a new zone comprising the territory of the said commune;
as it was after this claim that His Majesty the King of
Sardinia, though of opinion that this claim did not appear
to him to be well founded exactly in law, stated that he was
willing to assent to it; as this assent given by His Majesty
the King of Sardinia, without any reservation, terminated
an international dispute relating to the interpretation of the
Treaty of Turin; as, accordingly, the effect of the Manifesto
of the Royal Sardinian Court of Accounts, published in
execution of the sovereign’s orders, laid down, in a manner
binding upon the Kingdom of Sardinia, what the law was to
be between the Parties; as the agreement thus interpreted by
the Manifesto confers on the creation of the zone of Saint-
Gingolph the character of a treaty stipulation which France is
bound to respect, as she has succeeded Sardinia in the sover-
eignty over that territory.

oe
* 2k

Whereas, with regard to the time to be granted, a period
of about eight months does not seem excessive; as this time
FREE ZONES.—ORDER OF COURT (DECEMBER 6th, 1930) 18

e

may moreover be extended by the President at the request of
the two Parties,

THE COURT

(x) Accords to the Government of the French Republic
and to the Government of the Swiss Confederation a period
expiring on July 31st, 1931, which may be extended at the
request of both Parties, to settle between themselves the mat-
ter of importations free of duty or at reduced rates across
the Federal customs line and also any other point concerning
the régime of the territories referred to in Article 435, para-
graph 2, of the Treaty of Versailles with which they may see
fit to deal;

(2) Declares that at the expiration of the period granted or
of any prolongation thereof, the Court will deliver judgment at
the request of either Party, the President being empowered to
grant the two Governments the necessary periods of time for
the presentation beforehand of any written or oral obser-
vations.

Done in French and English, the French text being author-
itative, at the Peace Palace, The Hague, this sixth day of
December, nineteen hundred and thirty, in three copies, one
of which shall be placed in the archives of the Court and
the others delivered to the Agents of the Government of
the French Republic and’ of the Swiss Federal Government

respectively.

(Stgned) D. ANZILOTTI,
President.

(Signed) J. LOPEZ OLivAn,
Deputy-Registrar.

MM. Nyholm, Altamira and Sir Cecil Hurst, Judges,
MM. Yovanovitch and Negulesco, Deputy-Judges, and M. Eugéne
Dreyfus, Judge ad hoc, whilst concurring in the operative
FREE ZONES.—ORDER OF COURT (DECEMBER Oth, 1930) 19

part of the present Order and in the recitals which relate
thereto, declare themselves unable to concur in the other
recitals of the Order in so far as they have indicated their
dissent therefrom in the following joint dissenting opinion.

Mr. Kellogg, Judge, while agreeing with the present Order,
desires to add on certain points the observations which
follow hereafter.

(Initialled) D. A.
JL.

(Initialled) O.
